DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Election/Restrictions
Applicant’s election without traverse of Claims 16-22 & 25 (Group II, Species 1A and Species 2B) in the reply filed on 3-9-2022 is acknowledged. Accordingly, claims 1-15, 23-24 & 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-9-2022.
                                                                            Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:Currently, reference characters (220), (218) and (214) found in (Fig. 3A), (DMax) in (Fig. 8), (524), (512) and (510) in (Fig. 13) and (514) in (Fig. 14) where not present in the specifications. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-22 & 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-22 & 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are a jaw actuator 116 that pushes the jaws 102, ([0032]) of the instant application.
Claim 18 recites the limitation "the PEX pipe" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Highlighting, that there is sufficient 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled actuating the jaws to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.” and “actuating the jaws to move to the retracted position; further inserting the expansion tool head into an additional section of the pipe; and actuating the jaws to again move to the expanded position thereby expanding the additional section of the pipe at distance greater than the distance between the abutment flange and the rib of the fitting” in claims 16-22 & 25
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification in ([0036]) it states that jaw actuator 116 pushes the jaws 102 and as shown in (Fig. 11) the jaw actuator 116 as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.A.) Claim(s) 16-18, & 20-22 & is/are rejected under 35 U.S.C. 103 as being unpatentable over SupplyHouse’s YouTube Video (How to Make PEX Expansion Connections, hereinafter SupplyHouse),Regarding claim 16 & 17, 	

inserting a tip end of an expansion tool head into the axial end of the pipe, 
the expansion tool head including a set of jaws collectively shaped with respect to an opening of the pipe in order to limit an insertion distance of the tip end of the expansion tool head into the axial end of the pipe to an amount less than the pre-established distance between the abutment flange and rib; 
 actuating the jaws to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.
Actuating the jaws to move to the retracted position; further inserting the expansion tool head into an additional section of the pipe; and actuating the jaws to again move to the expanded position thereby expanding the additional section of the pipe at distance greater than the distance between the abutment flange and the rib of the fitting.
SupplyHouse teaches the following:

    PNG
    media_image1.png
    536
    800
    media_image1.png
    Greyscale
Noting, that while found in the preamble of the claims (0:10) shows the fitting of to be inserted, where the insert is shown to have an abutment flange (middle) at a pre-established distance from flanges (top portion).  Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

    PNG
    media_image2.png
    552
    810
    media_image2.png
    Greyscale
(0:35-0:40) shows the insertion of the tip end of the PEX expansion tool head into the axial end of the pipe

    PNG
    media_image3.png
    561
    819
    media_image3.png
    Greyscale
& 17a.) (0:35-0:40) teaches “then using the expander head that corresponds to the size of the tubing” with (0:40) showing the expansion tool heading being designed such that it limits the insertion distance of the tip end. Highlighting, that while the expansion tool may appear to be inserted a distance that may be longer than predetermined distance of the rib and flange in the first insertion, each progressive insertion goes to a deeper depth. Adding, as demonstrated with the multi-step insertion in (0:30-0:40), the insertion distance impacts the amount of tubing that is being expanded, i.e. the further the expansion head is placed, the length of tube expanded will be increased. In addition, the depth of insertion will impact what portion of the mandrel contacts the inside tubing wall, i.e. flat or angled portion of mandrel, see (0:35-0:40) that shows the inside of the tubing contacting the mandrel at various points along the mandrel’s contour. As such, the insertion depth is understood to impact the amount of tubing that is expanded and the position on the mandrel the inside tubing wall contacts. Accordingly, the case law for result effective variables may In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein 
    PNG
    media_image4.png
    513
    789
    media_image4.png
    Greyscale
must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
& 17a.)  (0:40-0:50) shows the actuating jaws move outward from a retracted position in which the jaws are positioned together to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe. 
Regarding claim 18,
When the jaws are in the retracted position, a first profile of a curved surface collectively defined by the jaws is larger than the opening of the pipe at a first axial position proximate to a base end and a second profile of the curved surface is smaller than the opening of the PEX pipe at a second axial position proximate to the tip end.


    PNG
    media_image5.png
    521
    784
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    523
    789
    media_image6.png
    Greyscale
(0:17) shows that the expansion tool jaws taper radially inward in the axial direction from the base end to the tip end in a continuous convex curve. Highlighting, that the curved surface found at the base of the jaws is larger opening of the pipe at a first axial position and the curved surface found at the tip end is smaller than the opening of the pipe. Adding, that (0:08) shows two different heads with different sizes for larger or smaller pipes. With (0:35-0:40) teaching “using the expander head that corresponds with the size of the tubing”. As such, the size and dimensions of the mandrel implemented are understood to be impacted and dependent on the size and dimensions of tubing being expanding. Highlighting, it is understood that if the mandrel is too large, then it will not be able to be inserted into the tube, similar to fitting, with (0:10-0:15) teaching that “a half-inch Pro-PEX fitting will not fit into a half inch pipe”. As such, the case law for result effective variable may be recited regarding the In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Alternately or in addition, the case law regarding the change of size may also be recited, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Adding Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 20,
Wherein a profile of a curved outer surface collectively defined by the jaws varies over an axial length of the jaws such that, when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another at a first axial position proximate to the base end and such that, when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end.
SupplyHouse teaches the following:

    PNG
    media_image7.png
    258
    321
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    268
    341
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    287
    343
    media_image9.png
    Greyscale
As shown below and highlighted, the curved outer surface profile is defined by the jaws and varies over an axial length of the jaws (First figure, (0:17)), with the jaws in the expanded position, the curved outer surface of adjacent jaws are tangent to one another relative to the base (Second figure below (0:18)), and  when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end (Third figure, (0:09). Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 21,
Wherein the curved outer surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve.
SupplyHouse teaches the following:

    PNG
    media_image10.png
    554
    797
    media_image10.png
    Greyscale
(0:17) shows that the expansion tool jaws taper radially inward in the axial direction from the base end to the tip end in a continuous convex curve. Highlighting, the amount distance between the straight line increases as you get closer to the tip of the expansion tools tip end. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 22,
Wherein the pipe is PEX pipe.  

    PNG
    media_image11.png
    237
    641
    media_image11.png
    Greyscale
Supply House teaches the following:
At (0:30) the pipe being augmented is labeled (PEX). With (0:25-0:30) noting that this tubing is “PEX tubing”. 
B.) Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SupplyHouse and in further view of Lindner et al. (US-2012/0,181,727, hereinafter Lindner)
Regarding claim 19,
Wherein the jaws each have a set of angularly-extending teeth interdigitating with the teeth of circumferentially adjacent jaws.
SupplyHouse teaches the following:

    PNG
    media_image12.png
    287
    343
    media_image12.png
    Greyscale
As shown at (0:09) various size heads are shown for the expander head. Each of these heads corresponding to a different size tube opening. Where the expander heads all comprise teeth interdigitating with the teeth of circumferentially adjacent jaws. One of these teeth is lighted. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.  Alternatively, and/or in addition to, Linder teaches a device for expanding plastic pipes, especially those made of crosslinked polyolefins, including crosslinked polyethylene, ([0004]). The tool for expanding the pipe comprising a expandable mandrel that has a plurality of projections and KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over SupplyHouse and/or alternatively in view L. Barnett (US-3,857,666, hereinafter Barnett) Regarding claim 25,
When the jaws are actuated, each of the jaws are displaced radially outward relative to a central axis at their respective base ends while the tip ends remain in contact with one another.
Supply House teaches the following:

    PNG
    media_image13.png
    202
    314
    media_image13.png
    Greyscale
As demonstrated in (0:15 – 0:20) shows the central portion of the tool use for expanding the fins of the expandable mandrel, where the shape of the inner mandrel/rod is understood to dictate and impact the opening of the expanded mandrel fin portions. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.  In the alternative or in addition to, Barnett teaches an expandable mandrel that utilizes an interior mandrel/rod (swage) used to expand the fins of the expandable mandrel portion of the tool. With Barnett utilizing a swage that allows for the tip end to remain in contact with the base is expanded, due to the end of the mandrel not reaching the tip of the expandable mandrel. Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
D.) Claim(s) 16-18, 20-21, & 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Barnett
Regarding claim 16, 	
A method for expanding an axial end of a pipe to accommodate reception of a fitting, the fitting having an abutment flange for positioning the axial end of the pipe on the fitting and a rib for making a sealed connection in which the rib is separated from the abutment flange by a pre-established distance, the method comprising: 
inserting a tip end of an expansion tool head into the axial end of the pipe, 
the expansion tool head including a set of jaws collectively shaped with respect to an opening of the pipe in order to limit an insertion distance of the tip end of the expansion tool head into the axial end of the pipe to an amount less than the pre-established distance between the abutment flange and rib; 
 actuating the jaws to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.
Actuating the jaws to move to the retracted position; further inserting the expansion tool head into an additional section of the pipe; and actuating the jaws 
Barnett teaches the following:
(Fig. 10) shows the base of the expandable mandrel to be inserted into the pipe
 (Col. 2, liens 46-52) teaches that the invention comprises an improvement in the apparatus 11 wherein the mandrel 25 is expansible, or expandable. The expandable mandrel 25 comprises a plurality of at least three pieces 27; and a mounting means 29 holding the plurality of pieces 27 assembled and adapted for allowing radially outward expansion of the pieces 27.
& 17a.) (Col.2, lines 55-62) teaches that the conically shaped bore 33 is provided for receiving a swage means, such as swage 35. The swage 35 is provided for expanding the plurality of pieces 27 radially outwardly to form the belled ends. As illustrated, the swage 35 is adapted to conformingly fit the first conically shaped bore 33 when fully seated thereinto for forming the belled end 13. Suitable forcing means 37. is provided for forcing the relative movement between the swage 35 and the pieces 27. 
(Col. 4, lines 53- End) teaches that to provide a smooth and continuous interior finish to the belled end 13, however, the author going on to state that it has been found it advisable to rotate the mandrel 25 through an angle a, FIG. 6. The angle a is slightly less than about 30 degrees. For example, I have found it necessary to rotate the expansible mandrel 25 through only about 26 to afford a smooth 
Regarding claim 18,
When the jaws are in the retracted position, a first profile of a curved surface collectively defined by the jaws is larger than the opening of the pipe at a first axial position proximate to a base end and a second profile of the curved surface is smaller than the opening of the PEX pipe at a second axial position proximate to the tip end.
Barnett teaches the following:
(Fig. 1) shows the mandrel to have one shape in particular, the pieces 27 have a slope that comprise a curved surface profile that are large than the tip portions. (Fig. 10) showing a second mandrel having a different shape, the pieces are shown to have a large bore with an interior surface that comprise a first profile of a curved surface that is larger than the curved surface at the tip surface. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 20,
Wherein a profile of a curved outer surface collectively defined by the jaws varies over an axial length of the jaws such that, when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another at a first axial position proximate to the base end and such that, when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end.
Barnett teaches the following:
(Fig. 1) shows that a profile of a curved outer surface collectively defined by the jaws varies over an axial length of the jaws such that, with (Fig. 6) showing when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another. With (Fig. 5) showing the jaws in the retracted position, with the curved outer surface of adjacent jaws being tangent to one another.

Regarding claim 21,
Wherein the curved outer surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve.
Barnett teaches the following:
As show in (Fig. 1) the curved outer surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 25,
When the jaws are actuated, each of the jaws are displaced radially outward relative to a central axis at their respective base ends while the tip ends remain in contact with one another.
Barnett teaches the following:
As shown between (Fig. 1) and (Fig. 2) as the interior mandrel (swage) is moved forward the first portion to expand, will be the base followed by the tip portion. Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of size may be recited, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. 
E.) Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Barnett alternatively in further view of Lindner 
Regarding claim 19,
Wherein the jaws each have a set of angularly-extending teeth interdigitating with the teeth of circumferentially adjacent jaws.
Barnett teaches the following:
(Col. 6, lines 15-18) teaches that the illustrated retraction means 41 for effecting this radially inward retraction of the pieces 27 comprises radially extending protrusion 103, FIGS. 1-3, that engages a similarly shaped groove in the swage 35. As illustrated more clearly in the cross-sectional view of FIG. 3, the radially inwardly extending protrusion 103 is L-shaped in cross section such that its shoulder 107 engages the second shoulder 109 defining the L-shaped groove 105. Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. Alternatively, and/or in addition to, Linder teaches a device for expanding plastic pipes, especially those made of crosslinked polyolefins, including crosslinked polyethylene, ([0004]). The tool for expanding the pipe comprising a expandable mandrel that has a plurality of projections and recesses disposed in a joint region and arranged in an alternating manner with each other along the axis and at least partially extending into the area of the free end. This is best seen in (Fig. 1). Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
F.) Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Barnett (US-3,857,666, hereinafter Barnett) and/or alternatively in view of Healthy Building Network (2012, hereinafter HBN)
Regarding claim 22,
Wherein the pipe is PEX pipe.  
Barnett teaches the following:
(Col. 3, lines 15-18) teaches that the conduit material is, of course, sufficiently rigid to serve in the application of, or use as, a pipe or conduit. The material may be, for example, acrylonitrile butadiene styrene copolymer (ABS); the polyolefinics, such as polyethylene or polypropylene. Highlighting that PEX is a type of polyethylene.  Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law for known material in the art may be recited, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. In the alternative or in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manipulating a plastic pipe with an expansion tool that provides a means for belling out the end of the pipe of Barnett. By utilizing a pipe comprising PEX, as taught by HBN, due to the fact it would amount to nothing more than a use of a known type of material for a piping, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by HBN. Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). G.) Claim(s) 16, 18, 20-21, & 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph Ellice (US-2015/0,367,556, hereinafter Ellice)
Regarding claim 16,
A method for expanding an axial end of a pipe to accommodate reception of a fitting, the fitting having an abutment flange for positioning the axial end of the pipe on the 
inserting a tip end of an expansion tool head into the axial end of the pipe, 
the expansion tool head including a set of jaws collectively shaped with respect to an opening of the pipe in order to limit an insertion distance of the tip end of the expansion tool head into the axial end of the pipe to an amount less than the pre-established distance between the abutment flange and rib; 
 actuating the jaws to move the jaws outward from a retracted position in which the jaws are positioned together with one another to an expanded position in which the jaws are separated from one another thereby expanding the axial end of the pipe.
Ellice teaches the following:
([0052]) teaches that in general, the jaws 212 may be operable to expand an end of a pipe into which the jaws are inserted.
([0053]) teaches that the tool 200 may accommodate a number of tons higher or lower that six (6), and the jaw opening may also be greater than or less than one (1) inch. Adding, that the case law for the change of size may be recited regarding the pipe and diameter of the tool implemented, and their ratio, where In re Rinehart
(Abstract) teaches that the working end includes a plurality of jaws movable between a closed position and an expanded position and rotatable about the longitudinal axis of the tool. ([0053]) In practice, expanding tools may require a large amount of energy to create an amount of inverse torque that will successfully expand a pipe such as a PEX pipe. Different sized pipes and pipes of different materials may require expanding tools that create different amounts of inverse torque. 
Regarding claim 18,
When the jaws are in the retracted position, a first profile of a curved surface collectively defined by the jaws is larger than the opening of the pipe at a first axial position proximate to a base end and a second profile of the curved surface is smaller than the opening of the PEX pipe at a second axial position proximate to the tip end.
Ellice teaches the following:
(Figs. 11-12 & Figs. 13-14) shows the tool with the jaws in a first position that is retracted the profile comprises a curved surface collectively defined by the jaws that is larger closer to the base than that of the second profile of the curved surface found at the tip which is smaller. Alternatively, and/or in addition to, the case law for change of shape may be recited, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Furthermore, alternatively, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 20,
Wherein a profile of a curved outer surface collectively defined by the jaws varies over an axial length of the jaws such that, when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another at a first axial position proximate to the base end and such that, when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end.
Ellice teaches the following:
As depicted in (Fig. 11 & Fig. 12) shows the jaws are in the retracted position, the jaws having a curved outer surface are adjacent and tangent to one another. Furthermore, as depicted in (Fig. 13 & Fig. 14) the jaws have a curved outer surface collectively defined by the jaws that varies over their length and when the jaws are in the expanded position, the jaws’ curved outer surfaces are adjacent and tangent to one another. Alternatively, and/or in addition while no discrepancies are perceived, the case law for the rearrangement of parts may be recited, see In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950); In re Gazda, 104  In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). Furthermore, alternatively, and/or in addition to the case law for relevance of structure in method claims may be recited, noting that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 22,
Wherein the pipe is PEX pipe.  
Ellice teaches the following:
([0052]) teaches that the tool 200 may be used for expanding an end of PEX pipe. However, tool 200 may also be useful for other applications as well. Furthermore, alternatively, and/or in addition to the case law for relevance of structure in method claims may be recited, noting that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
Regarding claim 21,
Wherein the curved outer surface of the jaws tapers radially inward in the axial direction from the base end to the tip end in a continuous convex curve.
Ellice teaches the following:
As depicted in (Fig. 11 & Fig. 12) the jaws are shown to be in the retracted position where they have a tapper that is radially inward in the axial direction from the base end to the tip end in a continuous convex curve
H.) Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph Ellice (US-2015/0,367,556, hereinafter Ellice) and in further view of SupplyHouseRegarding claim 17, 
Actuating the jaws to move to the retracted position; 
further inserting the expansion tool head into an additional section of the pipe; and 
actuating the jaws to again move to the expanded position thereby expanding the additional section of the pipe at distance greater than the distance between the abutment flange and the rib of the fitting.
Ellice teaches the following:
([0052]) teaches that the jaws 212 may be operable to expand an end of a pipe into which the jaws are inserted. Adding, that the expanding tool 200 may use hydraulics in order to facilitate operation of the tool and expansion of the end of pipes
Regarding Claim 17, Ellice teaches an expanding tool that is inserted into a PEX pipe, the tool is used to expand the pipe to a desired width. Ellice also teaching that The expanding tool 3 is configured so that it rotates a set amount each time, the set amount being the amount of rotation needed to move the jaws 24 from a tube mouth portion that is stretched to a tube mouth portion that is unstretched, ([0060]). 

    PNG
    media_image4.png
    513
    789
    media_image4.png
    Greyscale
& c.) Adding, as demonstrated with the multi-step insertion in (0:30-0:40), the insertion distance impacts the amount of tubing that is being expanded, i.e. the further the expansion head is placed, the length of tube expanded will be increased. In addition, the depth of insertion will impact what portion of the mandrel contacts the inside tubing wall, i.e. flat or angled portion of mandrel, see (0:35-0:40) that shows the inside of the tubing contacting the mandrel at various points along the mandrel’s contour. As such, the insertion depth is understood to impact the amount of tubing that is expanded and the position on the mandrel the inside tubing wall contacts. Accordingly, the case law for result effective variables may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 Ex parte Pfeiffer, 135 USPQ 31
I.) Claim(s) 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph Ellice (US-2015/0,367,556, hereinafter Ellice) and in further view of LinderRegarding claim 19,
Wherein the jaws each have a set of angularly-extending teeth interdigitating with the teeth of circumferentially adjacent jaws.
Regarding claim 20,
Wherein a profile of a curved outer surface collectively defined by the jaws varies over an axial length of the jaws such that, when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another at a first axial position proximate to the base end and such that, when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end.
Regarding Claim 19-20, Ellice teaches an expanding tool that is inserted into a PEX pipe, the tool is used to expand the pipe to a desired width. Ellice is silent on each have a set of angularly-extending teeth interdigitating with the teeth of circumferentially adjacent jaws. In analogous art for an expansion tool used on plastic pipes, ([0004]), the 
The tool for expanding the pipe comprising an expandable mandrel that has a plurality of projections and recesses disposed in a joint region and arranged in an alternating manner with each other along the axis and at least partially extending into the area of the free end. This is best seen in (Fig. 1). Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law. In addition, the shape and functionality of Lindner is understood to be the same of that of the applicants as such, the tool is understood to have a curved outer surface defined by the jaws that varies over the length of the jaws such that, when the jaws are in the expanded position, the curved outer surface of adjacent jaws are tangent to one another at a first axial position proximate to the base end and such that, when the jaws are in the retracted position, the curved outer surface of adjacent jaws are tangent to one another at a second axial position proximate to the tip end. Noting, that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.
KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). J.) Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph Ellice (US-2015/0,367,556, hereinafter Ellice) and in further view of L. BarnettRegarding claim 25,
When the jaws are actuated, each of the jaws are displaced radially outward relative to a central axis at their respective base ends while the tip ends remain in contact with one another.
Ellice teaches the following:
As depicted in (Fig. 13 & Fig. 14) the jaws are shown to be in the expanded position where ([0048]) teaches that as the pin 16 moves, it moves from the home position 100 in the triangular opening 64 to an engaged position 105 within the 64 (see FIG. 3 and FIG. 9). At this point, the wedge 22 has not yet engaged the jaws 24. Further movement of the spindle 8 forces the pin 16 to move from the small portion of the L-shaped opening 78 to the large portion of the L-shaped opening 78 as the shuttle 14 and spindle 8 cannot move further toward the rotation collar 18 once the shuttle 14 and rotation collar 18 are engaged. Movement of the pin 16 in the L-shaped opening 78 forces the pin 16 to move to a rotated position 110 within the triangular opening 64 of the sleeve 12. This movement of the pin 16 causes a rotation of the shuttle 14, the rotational collar 18, and the jaws 24 prior to the wedge 22 forcing the jaws 24 outward. As such, the shape of the wedge/spindle is understood to impact the movement of the jaws. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.  Furthermore, alternately or in addition the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980).  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Regarding Claim 25, Ellice teaches an expanding tool that is inserted into a PEX pipe, the tool is used to expand the pipe to a desired width. Ellice is silent on when each of the jaws are displaced radially outward relative to a central axis at their respective base ends while the tip ends remain in contact with one another.In analogous art for apparatus for automatically belling a first end of plastic conduit, the 
As shown between (Fig. 1) and (Fig. 2) as the interior mandrel (swage) is moved forward the first portion to expand, will be the base followed by the tip portion. Noting, that if the mandrel is not long enough to reach the tip, the tip may never open. As such, the shape of the inner mandrel/rod (swage) is understood to dictate and impact the opening of the expanded mandrel fin portions.Highlighting, the case law for relevance of structure in method claims, it should be noted to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31. Alternately or in addition, the case law regarding the change of change of size may be recited, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. Alternately or in addition, the case law regarding the change of change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. 
 Barnett.
                                                                          Conclusion
Dennis Geurts (US-6,862,766) – teaches in the (Abstract) a hand tool for expanding an end of a pipe to insert a fitting therein and for pressing a retaining sleeve over the pipe and fitting. The tool includes: (a) a replaceable, expandable head for insertion within an end of the pipe; and (b) a gripping and pressing member to grip the fitting and the retaining sleeve and to press the retaining sleeve over the pipe and fitting.
Wikipedia’s article on Cross-linked polyethylene (Cross-linked polyethylene, 2018, hereinafter WPEX) – teaches in the (Abstract) that cross-linked polyethylene, commonly abbreviated PEX or XLPE, is a form of polyethylene with cross-links. It is formed into tubing, and is used predominantly in building services pipework systems, hydronic radiant heating and cooling systems, domestic water piping, and insulation for high tension (high voltage) electrical cables. It is also used for natural gas and offshore oil applications, chemical transportation, and transportation 
High-density polyethylene – teaches in the (Abstract) that High-density polyethylene (HDPE) or polyethylene high-density (PEHD) is a polyethylene thermoplastic made from petroleum. It is sometimes called "alkathene" or "polythene" when used for pipe
Wekert et al. (US-2020/261,959) – which is filed after the instant application and understood to not be prior art. However, Wekert’s (Abstract) teaches a 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715